Exhibit 10.1

 

FIRST AMENDMENT TO THE

DIGITAL GENERATION, INC. 2011 INCENTIVE AWARD PLAN

 

THIS FIRST AMENDMENT TO THE DIGITAL GENERATION, INC. 2011 INCENTIVE AWARD PLAN
(this “Amendment”), dated as of January 24, 2013, is made and adopted by DIGITAL
GENERATION, INC., a Delaware corporation (the “Company”).  Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Plan (as defined below).

 

RECITALS

 

WHEREAS, the Company maintains the Digital Generation, Inc. 2011 Incentive Award
Plan (the “Plan”);

 

WHEREAS, the Company desires to amend the Plan as set forth below;

 

WHEREAS, pursuant to Section 13.1 of the Plan, the Plan may be amended by the
Board of Directors of the Company; and

 

WHEREAS, the Board of Directors of the Company has approved this Amendment
effective as of the date first set forth above.

 

NOW, THEREFORE, in consideration of the foregoing, the Company hereby amends the
Plan as follows:

 

1.                                      Section 2.11(b) of the Plan is hereby
amended to read in its entirety as follows:

 

(b) the majority of the Board is composed of members who either (i) have served
less than 12 months, and were not approved by a majority of the Board at the
time of their election or appointment, and/or (ii) were nominated by the Board,
or otherwise appointed or elected by or to the Board, pursuant to or in
connection with an agreement or understanding to forestall or settle (or
otherwise not pursue) a proxy contest or one or more stockholder proposals to
amend (or otherwise relating to) the Company’s bylaws, certificate of
incorporation or other documents or policies addressing the governance of the
Company or rights of Company stockholders.

 

2.                                      This Amendment shall be and is hereby
incorporated in and forms a part of the Plan.  All other terms and provisions of
the Plan shall remain unchanged except as specifically modified herein.  The
Plan, as amended by this Amendment, is hereby ratified and confirmed.

 

I hereby certify that the foregoing Amendment was duly adopted by the Board of
Directors of the Company on January 24, 2013.

 

 

 

By:

/s/ Sean N. Markowitz

 

Name:

Sean N. Markowitz

 

Title:

Secretary

 

--------------------------------------------------------------------------------